Title: From George Washington to Lieutenant Colonel Samuel Smith, 18 October 1777
From: Washington, George
To: Smith, Samuel



Head Quarters [Worcester Township, Pa.] October 18th 1777
Sir

In order to put your garrison in a more effectual state of defence, I have sent you a reinforcement of 200 men under Lt Col. Greene, who marched this morning to join you. Col. Arendt having now recovered from his indisposition will this day proceed to Fort Mifflin to take the command there agreeable to my first intention. Your conduct since you have been vested with it, has been such as to merit my intire approbation, and I am assured it will continue to be such as will finally preserve to you an equal claim to it. Col. Arendt’s knowledge and experience in war fully intitle him to the confidence of every officer and man under his command.
I am happy to communicate to you the important intelligence contained in the following letter. I am Sir Your most Obedt servt.
P.S. The enemy I am informed are preparing some floating batteries. This should be seriously attended to. Youll mention it to the Commodore. do not mention any thing of the reinforcement lest it may reach the Enemys ears—and they might endeavour to intercept it.

A very intelligent Gentleman just from Philada informs me that the Enemy find as much difficulty in raising Batteries from the Wetness of the Meadows, as from any thing else and rather more. They have stopped the Breaches as well as they can, but he thinks if a party of Men were to go privately every night or two and peirce the Banks of province Island that it would be next to impossible for them to carry on the Work. Endeavour by all means to have this done, but never let the thing be spoke of before it is undertaken or it may some how or other come to the Enemy’s Ears and they may take steps to prevent you.
